Name: Commission Directive 2003/111/EC of 26 November 2003 amending Annex II to Directive 92/34/EEC on the marketing of fruit plant propagating material and fruit plants intended for fruit production (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural activity;  means of agricultural production;  marketing
 Date Published: 2003-11-27

 Avis juridique important|32003L0111Commission Directive 2003/111/EC of 26 November 2003 amending Annex II to Directive 92/34/EEC on the marketing of fruit plant propagating material and fruit plants intended for fruit production (Text with EEA relevance) Official Journal L 311 , 27/11/2003 P. 0012 - 0013Commission Directive 2003/111/ECof 26 November 2003amending Annex II to Directive 92/34/EEC on the marketing of fruit plant propagating material and fruit plants intended for fruit production(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production(1), and in particular Article 1(3) thereof,Whereas:(1) Directive 92/34/EEC establishes Community provisions for the marketing of fruit plant propagating material and fruit plants intended for fruit production within the Community. It applies to the genera and species listed in Annex II to that Directive.(2) Certain fruit genera and species which are not currently included in Annex II to Directive 92/34/EEC have increased in economical importance. Accordingly, it is appropriate that they be now included in the genera and species listed in Annex II to that Directive. The following genera and species should be included: Castanea sativa Mill., Ficus carica L., Fortunella Swingle, Poncirus Raf. and Vaccinium L. In addition, the Citrus species, the Fragaria species, the Pyrus species, the Ribes species, and the Rubus species should be added to Citrus sinensis (L.) Osbeck, C. limon (L) Burm. f., C. reticulata Blanco, C. paradisi Macf., C. aurantifolia (Christm.) Swing, Fragaria x ananassa Duch. (strawberry), Pyrus communis L., Ribes (redcurrant) and Rubus (blackberry), and Cydonia Mill. should be replaced by Cydonia oblonga Mill.(3) In the interests of clarity, the list in Annex II to Directive 92/34/EEC should be replaced by a new list including all the genera and species in alphabetical order with their botanical name.(4) Directive 92/34/EEC should therefore be amended accordingly.(5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Propagating Material and Plant of Fruit Genera and Species,HAS ADOPTED THIS DIRECTIVE:Article 1Annex II to Directive 92/34/EEC is replaced by the text in the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 October 2004 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 26 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23).ANNEX"ANNEX IILIST OF GENERA AND SPECIES TO WHICH THIS DIRECTIVE APPLIESCastanea sativa Mill.Citrus L.Corylus avellana L.Cydonia oblonga Mill.Ficus carica L.Fortunella SwingleFragaria L.Juglans regia L.Malus Mill.Olea europaea L.Pistacia vera L.Poncirus Raf.Prunus amygdalus BatschPrunus armeniaca L.Prunus avium (L.) L.Prunus cerasus L.Prunus domestica L.Prunus persica (L.) BatschPrunus salicina LindleyPyrus L.Ribes L.Rubus L.Vaccinium L."